United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3837
                        ___________________________

                                   Dedi Harianto

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 15, 2013
                             Filed: August 21, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     Indonesian citizen Dedi Harianto petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed an immigration judge’s decision
denying him asylum and withholding of removal.1 After careful review, we find no
basis for granting the petition, as the BIA’s denial of relief was supported by
substantial evidence on the record as a whole. See La v. Holder, 701 F.3d 566, 570,
572-73 (8th Cir. 2012) (substantial-evidence standard for asylum claim; denial of
asylum dictates same outcome on withholding-of-removal claim based on same
underlying factual allegations). Accordingly, we deny the petition for review. See
8th Cir. R. 47B.
                       ______________________________




      1
       Harianto was also denied relief under the Convention Against Torture, but he
does not address this claim in his brief. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (petitioner waives claim that is not meaningfully raised in
opening brief).

                                        -2-